DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Fiorello (63254) on 14 January 2020.

Claims 1, 5, and 14 of the application have been amended as follows. A PDF of these Examiner’s Amendments are also attached to this Office action.

Claim 1 has been amended as follows:

1.	(Currently Amended) A method of treating a patient to prevent heart failure readmission, comprising: ‎
	identifying one or more risk factors for the patient associated with a plurality of latent variables in a database of latent variables;‎
	selecting one or more interventions relating to of the plurality of latent variables in a ‎graphical user interface of a treatment support system, wherein the latent variables include Choice, Rest, Environment, Activity, Trust, Interpersonal Relationship, Outlook, and Nutrition;‎
as a function of the plurality of latent variables; and
	providing targeted treatment to a patient as a function of the received statistical score using the one or ‎more interventions based upon the plurality of latent variables.‎

Claim 5 has been amended as follows:

5.	(Currently Amended) A treatment support system for preventing readmission due to heart failure, comprising:
	a database comprising a plurality of readmission prevention statistical scores for a plurality of latent variables and interventions associated with the plurality of latent variables and/or one or more combinations thereof, wherein the latent variables include Choice, Rest, Environment, Activity, Trust, Interpersonal Relationship, Outlook, and Nutrition, wherein the readmission prevention statistical scores are based on Chi-Squared Test Goodness of Fit;
	a graphical user interface (GUI) operatively connected to the database and including a plurality of intervention buttons which each display a corresponding intervention or combination of interventions, the plurality of  intervention buttons configured to allow a clinician to select one or more interventions by clicking the one or more of the plurality of  intervention buttons, wherein the GUI is configured to display a statistical score for the selected one or more interventions to allow the clinician to treat a patient as a function of the provided statistical score based on the Chi-Squared Test Goodness of Fit.

Claim 14 has been amended as follows:

14.	(Currently Amended) A non-transitory computer readable medium, comprising computer ‎readable instructions configured to cause a computer to perform a method, the method ‎comprising:‎
	displaying a graphical user interface (GUI) including a plurality of intervention buttons ‎which each display a corresponding intervention or combination of interventions, the  plurality ‎of intervention buttons configured to allow a clinician to select one or more interventions by ‎clicking one or more  of the plurality of intervention buttons;‎
	receiving a selection of an intervention button corresponding to the one or ‎more interventions from the clinician; ‎
	looking up a statistical score in a database of statistical scores associated with a plurality of latent variables, wherein the latent variables include Choice, Rest, Environment, Activity, Trust, Interpersonal Relationship, Outlook, and Nutrition, based on Chi-Squared Test Goodness of Fit, of ‎the intervention or combination of interventions that corresponds to the selected intervention ‎button; and
	displaying the statistical score in the GUI for the selected intervention or combination of ‎interventions to allow the clinician to treat a patient as a function of the provided statistical score based on the latent variables.

Allowable Subject Matter
Claims 1-20 are allowed.


Regarding 101, as discussed during the interview conducted on 14 January 2021, the specific recitation of a GUI in claims 5 and 14 renders them eligible under 101. Additionally, applicant and examiner agreed the method of claim 1 integrates any recited abstract idea into a practical application of providing a targeted treatment to a patient. 
Regarding 102/103, applicant’s originally proposed amendment to dependent claim 2 (filed on 16 December 2020) being integrated into independent claims 1, 5, and 14, as discussed during the interview conducted on 14 January 2021 and reflected above in the Examiner’s Amendments, overcomes the prior art rejections. Accordingly, the claims are understood to distinguish from the prior art of record. A search of available prior art failed to yield a reference which would render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
‎
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.S./Examiner, Art Unit 3626     

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626